                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

STEVEN MANDALA,

       Plaintiff,

v.                                                    Case No: 6:18-cv-2110-Orl-37TBS

TIRE STICKERS LLC, KEITH FERRY,
DOES 1 THROUGH 10, INCLUSIVE,
JASON BUSCH, TOYO TIRE
CORPORATION, TOYO TIRE U.S.A.
CORP., BLUEHOST INC. and DUPONT
PUBLISHING INC,

       Defendants.


                                         ORDER

       Plaintiff’s Notice of Motion and Motion to Strike Defendant DuPont’s Answer to

Summons and Civil Complaint (Doc. 79), is DENIED without prejudice for failing to

comply with Local Rule 3.01(g).

       Local Rule 3.01(g) provides that before filing most motions in a civil case, the

moving party shall confer with the opposing party in a good faith effort to resolve the

issues raised by the motion, and shall file with the motion a statement certifying that the

moving party has conferred with the opposing party, and that the parties have been

unable to agree on the resolution of the motion. The term “confer” in Rule 3.01(g) requires

a substantive conversation in person or by telephone in a good faith effort to resolve the

motion without court action and does not envision an email, fax or letter. Counsel who

merely “attempt” to confer have not “conferred.” A certification to the effect that opposing

counsel was unavailable for a conference before filing a motion is insufficient to satisfy

the parties' obligation to confer. See Local Rule 3.01(g). The term "counsel" in Rule
3.01(g) includes pro se parties acting as their own counsel, thus requiring movants to

confer with pro se parties and requiring pro se movants to file Rule 3.01(g) certificates.

Counsel must respond promptly to inquiries and communications from opposing counsel.

Board of Governors of the Florida Bar, Ideals and Goals of Professionalism, ¶ 6.10 and

Creed of Professionalism ¶ 8 (adopted May 16, 1990), available at www.floridabar.org

(Professional Practice Henry Latimer Center for Professionalism). A party who, due to

time constraints, must file a motion before complying with Rule 3.01(g), is under a duty to

contact opposing counsel expeditiously after filing the motion and supplement the motion

promptly with a completed Rule 3.01(g) certificate. The Court will deny motions that fail to

include an appropriate, complete Rule 3.01(g) certificate.

       DONE and ORDERED in Orlando, Florida on June 6, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties




                                            -2-
